Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to interview 07/19/2021. Claims 1-17 and 19-21 were pending. Claims 1-17 and 19-21 are allowed.

EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alan M. Weisberg (Registration Number 43,982) on 07/19/2021.

The Application has been amended as follows:
17. (Currently Amended) A non-transitory computer storage medium storing a computer program comprising computer readable code units which, when executed on a managing node causes the managing node to perform a method for managing exchange of information relating to Packet Flow Descriptors, PFDs, between at least one application server and at least one network exposure node of an operator network, the method comprising: 
receiving a message, originated from the application server, the message including a PFD with a PFD identifier, an external application identifier associated with the PFD, a server identifier of the application server originating the message, a transaction identifier, and a network exposure identifier identifying the operator network; 
storing, in a memory, the PFD associated with the PFD identifier, the external application identifier, the server identifier and the network exposure identifier, a set of stored PFDs and associations being obtainable from the memory; 

when a PFD selection identifier is included in the message: 
selecting, based on the PFD selection identifier, a further PFD amongst the set of stored PFDs; 
determining an action to be performed on the selected PFD, the action being one of forwarding, updating and deleting; and 
transmitting, towards the selected network exposure node, the selected PFD and an indication of the determined action; and 
when the PFD selection identifier is absent from the message: 
transmitting, towards the selected network exposure node, the PFD with the PFD identifier, the external application identifier, the server identifier and the network exposure identifier.  

REASONS FOR ALLOWANCE
4.	The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
" selecting, based on the network exposure identifier, a network exposure node amongst said at least one network exposure node, the managing node being configured to forward a PFD, related to the external application identifier, to the network exposure node;
when a PFD selection identifier is included in the message: 
selecting, based on the PFD selection identifier, a further PFD amongst the set of stored PFDs; 
determining an action to be performed on the selected PFD, the action being one of forwarding, updating and deleting; and 
transmitting, towards the selected network exposure node, the selected PFD and an indication of the determined action; and 
when the PFD selection identifier is absent from the message: 
transmitting, towards the selected network exposure node, the PFD with the PFD identifier, the external application identifier, the server identifier and the network exposure identifier”
as stated claims 1, 9 and 17. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-17 and 19-21 indicated claims 1-17 and 19-21 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
3GPP TS 29.122 V0.4.0 (2017-12), 3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; T8 reference point for Northbound APIs, (Release 15), December 2017, 106 pages.
ETSI TS 129 551 V15.0.0 (2018-07) 5G; 5G System; Packet Flow Description Management Service; Stage 3 (3GPP TS 29.551 version 15.0.0 Release 15), July, 2018, 28 pages.
Ericsson, ZTE, "Management of PFDs to PCEF/TDF", 3GPP TDocs (written contributions), 3GPP TSG-SA2 Meeting #116, S2-164218, 11 – 15 July 2016, Vienna, Austria, (rev. of merged S2-163329 and S2-163812), 8 pages.
Nokia, Alcatel-Lucent Shanghai Bell, ZTE, "PFD retrieval and the procedures for sponsored data connectivity inhancement", 3GPP TDocs (written contributions), 3GPP TSG-SA2 Meeting #116, S2-164266, Vienna, Austria, 11th-15th July 2016, (revision of S2-164219), 2 pages.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446


/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446